Applicant argues with regards to Claim 1:
“end coupler 28 is optional. An optional item cannot be a main bar as contended by the Examiner”

Examiner respectfully disagrees and reminds Applicant that it has been held that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  The prior art discloses multiple embodiments-- the first of which comprises the end coupler which meets the claim limitations as instantly set forth. 

Further, it appears that Applicant is relying on the term “main” to further limit the bar features.  It should be noted that no structural features of this bar has been set forth specifically with relation to the term ‘main’.  Thus, this feature have been set forth in name only.  Apparently, Applicant seeks to rely upon the specification (or some other source) to impart to the claims limitations otherwise not recited therein.  This reliance is insufficient.  Regardless, Examiner notes that the specification does not further limit this feature, and in fact discusses the main bar as “shorter”.  The bar of Kanelos comprises all of the claimed structural features of the ‘main bar’ and therefore meets the claim limitations as instantly set forth.

“Kanelos recites "end couplers 26 and 28 can be configured to be screwed onto threaded ends of bar segment 12 and end segment 22", column 3, lines 58-60. A piece of wood, without threads, can be screwed onto a screw. Similarly, Kanelos fails to teach that end coupler 28 is threaded.

Examiner respectfully disagrees and notes that the end couplers are not wood, but are standard steel couplings configured to be screwed on and off consistently.  One of ordinary skill would 

“Kanelos teaches away from the limitation "an elongated tubular shaft having a pair of opposing, internally threaded ends" as required by claim 1.  From Examiner's Figure of page 2 of Final Rejection, the Examiner contended that the elongated tubular shaft of end coupler 28 of Kanelos is at the middle section of end coupler 28. The middle section excludes from including the end sections of end coupler 28 of Kanelos.

Examiner respectfully disagrees and again points out that the elongated shaft is defined by the entire body of the main bar (from end to end) and has collars extending from an outer surface thereof at each end.  As advanced above and in the rejection, the internal threaded ends of the main bar are at the opposing ends of the bar and the collar extends radially at ends of the tubular shaft at these ends.

Applicant argues with regards to Claim 2:
FIGs. 1A and 1B of Kanelos show that a size at the end of cover 36 is not smaller than an end of end segment 24 thereby no evidence supporting that end segment 24 is hollow as contended by the Examiner. Secondly, no evidence supporting additional wright will be added, by making end segment 24 of Kanelos hollow then partially filled with another material, as contended by the Examiner.  The Examiner then relied on item (6) of Sauter (page 7, lines 12-14, Final Rejection). But, FIG. 3 of Sauter shows that item (6) of Sauter does not include internal threads. 
Therefore, Kanelos in view of Sauter fails to teach the limitation "a bar comprising ... an internally threaded second end" as required by claim 2

Examiner respectfully disagrees and notes that simply because the end of cover 36 is ‘not smaller’ than end segment 24, the reference does not suggest that it cannot be hollow. The reference shows that the end is still covered by the cover (36).  



Yet further, Sauter clearly shows in Fig 2 that the tube/ bar (4/6) is internally threaded to accept the external threads of cap (1).

Finally, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one reference.  Rather, the test for obviousness is what the combined teachings of the references would have fairly suggested to those of ordinary skill in the art, not the ability to combine their specific structures.  See In re Keller, 208 USPQ 871 (CCPA 1981).  Moreover, it is well settled that a conclusion of obviousness may be based on common knowledge and common sense without any specific hint or suggestion in a particular reference.  See In re Boyek, 163 USPQ 545 (CCPA 1969).  


Applicant argues with regards to Claims 3 and 13:
Walker recites that "the square or rectangular configurations are among the preferred
embodiments", paragraph [0057], lines 5-6. Walker is silent regarding a cylinder shape. Walker 
recites that "an outer surface 244 having threads 246 configured to receive mating threads 248 
on an interior surface 250 of a screw-on weight retention collar 252", paragraph [0056], lines 5- 
6. Walker's mating threads are on collar 252. The square or rectangular configurations of Walker 
does not include a central, threaded bore.

Examiner respectfully disagrees.  Walker explicitly discloses that “additional cross-section shapes can also be used”.  Applicant is reminded that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furhter, Fig 1 shows a generally cylindrical shape as set forth by the claims.  

Applicant argues with regards to Claims 4 and 14:
Kanelos recites that "couplers 26 and 28 can be one-half-inch standard steel pipe couplings", column 3, lines 61-62, (emphasis added). Firstly, deep groove 14 of Venables is not a bore. Secondly, the coupler 28 of Kanelos is too small to fit into the deep groove 14 of Venables. The coupler 28 of Kanelos will fall out of the deep groove 14 of Venables… A deep groove 14 of Venables is not a bore because a groove will not receive items since items will fall out of the groove.

Examiner respectfully disagrees and again reminds applicant that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one reference.  Rather, the test for obviousness is what the combined teachings of the references would have fairly suggested to those of ordinary skill in the art, not the ability to combine their specific structures.  See In re Keller, 208 USPQ 871 (CCPA 1981).  Moreover, it is well settled that a conclusion of obviousness may be based on common knowledge and common sense without any specific hint or suggestion in a particular reference.  See In re Boyek, 163 USPQ 545 (CCPA 1969).  In the instant case, there is a clear teaching of the use of a bore to house an exercise bar and one of ordinary skill would clearly understand the combined teachings of the references.


FIG. 5 of Walker fails to teach an adapter. The Examiner further failed to specifically point out what item of Walker the Examiner contended as an adaptor comprising two opposing threaded posts.

Kanelos discloses an adaptor (14) having two threaded posts on either end to be connected to internally threaded members of the assembly (Figs 1A-1B). 

Applicant argues with regards to Claims 6 and 11:
Kanelos recites that "couplers 26 and 28 can be one-half-inch standard steel pipe couplings", column 3, lines 61-62, (emphasis added). Kanelos teaches away from changing the size of end coupler 28 from standard to non-standard as contended by the Examiner.

Examiner notes that the one-half inch standard steel pipe coupling indicates a diameter of the coupling, not a length.  Examiner also reminds applicant that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Applicant argues with regards to Claim 7:
In FIGs. 1A and 1B of Kanelos, no weight is directly attached to coupler 28 of Kanelos. Furthermore, Kanelos recites that "weights 38 and 40 can be slid onto end segments 22 and 24 and secured in place using weight locks 30 and 34, respectively", column 4, lines 6-8. Weight 40 of Kanelos is directly attached to end segment 24. 
Examiner respectfully disagrees.  Fig 1b of Kanelos clearly shows the disc being clamped (i.e. directly attached) to the main bar.


	1411 and 1411' of Davies are handles instead of buttons as contended by the Examiner.

Examiner respectfully disagrees and reminds applicant that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).  

In this case, as advanced in the rejection, the definition of button according to Vocabulary.com is “a device that when pressed will release part of a mechanism”. Therefore Examiner considers members 1411 and 1411’ to be buttons in the broadest reasonable interpretation of the term
It is applicant’s burden to show that the interpretation by the examiner is unreasonably broad by pointing to evidence (e.g. applicant’s specification, dictionary definitions, etc.) to why skilled artisans would not agree with the examiner’s position- see Phillips v. AWH Corp., 415 F .3d 1303 

Applicant argues with regards to Claim 12:
Claim 12 requires that “a diameter of the collar of the main bar is larger than a diameter of the elongated tubular shaft of the main bar’. A diameter of a first end of coupler 28 of Kanelos is not larger than a diameter of a second end (opposite end) of coupler 28. A diameter of an end of coupler 28 of Kanelos is not larger than a diameter of a coupler 18.

Examiner respectfully disagrees and again points out that the elongated shaft is defined by the entire body of the main bar (from end to end) and has collars extending from an outer surface thereof at each end.  As advanced above and in the rejection, the internal threaded ends of the main bar are at the opposing ends of the bar and the collar extends radially at ends of the tubular shaft at these ends.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/12/2022